McCLELLAN, J. —
Appeal from granting motion to dismiss for want of equity, and sustaining demurrers to the bill. An incorporated church is composed of two distinct elements, viz.: The church proper, as distinguished from the entity created by the act of incorporation ; and the corporation itself, which has relation only to- the temporalities of the institution. The purpose of the incorporation of a church is to acquire and care for the property thereof. — Hundley v. Collins, 131 Ala. 234, 32 South. 575, 90 Am. St. Rep. 33. As regards the purely ecclesiastical or spiritual feature of the church, the civil courts have steadily asserted their utter want of' jurisdiction to hear and determine any controversy pertaining thereto. — State ex rel. v. Bibb Church, 84 Ala. 23, 4 South. 40; Hundley v. Collins, supra. On the other.hand, the civil courts have, without hesitation, exercised their jurisdiction to protect the temporalities of the church. The court of chancery should and does.exert its powers, in a proper case, to prevent the perversion of the trust estate from the charitable, use of which it is devoted. When an estate is warrantably brought into a court- of equity for its action, that court takes cognizance of the use to be conserved, and will send its process to protect the proper use. Equity favors charities, and possesses inherent jurisdiction to deal therewith. — Williams v. Pearson, 38 Ala. 299; Brundange v. Deardorf, (C. C.) 55 Fed. 839; Id., 92 Fed. 214, 34 C. C. A. 304; Fulbright’s Case, (Mo.) 34 S. W. 875; Prickett’s Case, (Mo.) 24 S. W. 52; Iglehart v. Rowe, (Ky.) 47 S. W. 575; 1 High on Inj. § 305.
The bill here, presenting the complaint- of the corporation and its trustees, rests its right ,to injunctive relief upon the action of strangers; three of the respondents having renounced their membership in the church about two- years before the bill was filed, and the other two being nonresidents of this state, temporarily within it. This action is averred tó be that of forcibly entering the church edifice, changing the locks thereon, and the threatened disturbance of and interference with the *149rights of these trustees in their management, control and possession of the church property, and of the peaceable and orderly worship of God in the church building. The motion and demurrers go to the points, namely, that complainants have an adequate and complete remedy at law, and that the bill invokes the interposition of a civil court in an ecclesiastical controversy. The latter contention is not well taken, for the reason that the wrong asserted and the remedy sought' relate to the property of the church, and to the use vel non of the property for the charitable purpose evident. It is well settled that equity will restrain a threatened trespass, if the probable injury resulting from the wrongful act, if committed, cannot be atoned for in damages in a court of law. The remedy at law is inadequate, and the injury irreparable, whenever the injury is of a peculiar nature, so that compensation cannot be had. — Deegan v. Neville, 127 Ala. 471, 29 South. 173.
We are of the opinion that this bill has equity. Church edifices are a .different class of property from that usually sought to he protected against trespassers. There are two distinguishing characteristics: The use to which the church building is devoted; and the want of commercial purpose in the possession thereof by the church. The church building is acquired and maintained for the worship of God. It is obvious that a trespass against such property — a trespass the result of which is to interfere with and disturb, if not defeat, such worship in the church building — involves the use, resting upon the property right, and, if committed, would work irreparable injury; the reason being that a violation of the right and privilege to peaceably worship in the place therefor is wholly incapable of compensation in damages. There is no standard for, or, method of, ascertainment of such damages, and yet the member, corporation, and trustee have a right to the benefit of the use arising from the possession of such trust estate, and, in the protection of that right against strangers, the powers of a court of equity may be invoked. Besides, the undisturbed control, management, and possession of the property itself must be protected against invasion by strangers, since, without the power of corn *150trol and management, tlxe nse would be. vain — the great purpose jeopardized.
It results, from these conclusions, that the motion to dismiss and the demurrers should have been overruled. A decree is here entered, reversing the action of the lower court, overruling the motion to dismiss and demurrers as well.
Reversed and rendered.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.